DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendment and reply filed 10/22/2021. 
Claims 1-3 and 6-16 are pending. 
Applicant’s arguments were considered and persuasive in view of the amendments. Previous rejections of the claims under 35 USC 112 and 103 are withdrawn. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the art of record fails to teach or render obvious a process for reducing the amount of CS2 in hydrocarbon feed comprising treating the feed with an amine functionalized anion exchange resin to produce a liquid fraction an solid mass, wherein the amine is a secondary amine selected from the group consisting of diethyl amine, dimethyl amine, di-isopropyl amine, di-n-propyl amine, dibutyl amine, and dibenzyl amine and the anion exchange resin is at least one selected from styrene, divinylbenzene, polyethylene amine, and polyacrylamide; separating the solid mass and a liquid containing reduced CS2 content.
The closest art of record, JP2002/020765, teaches reducing CS2 using an anion exchange resin comprising polyamines. The art fails to teach wherein the amine is a secondary amine selected from the group consisting of diethyl amine, dimethyl amine, di-isopropyl amine, di-n-propyl amine, dibutyl amine, and dibenzyl amine and the anion exchange resin is at least one selected from styrene, divinylbenzene, polyethylene amine, and polyacrylamide. Given the reactions between the CS2 and polyamine of the art react differently than the secondary amine group selected, the claimed invention is not taught or rendered obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141. The examiner can normally be reached Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRANDI M DOYLE/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771